For Immediate Release June 18, 2008 Contact: Mary Beth Steiginga 630 Godwin Avenue Midland Park, NJ 07432 201-444-7100 PRESS RELEASE STEWARDSHIP FINANCIAL CORPORATION DECLARES INCREASE TO CASH DIVIDEND Midland Park, NJ – June 18, 2008 – The Board of Directors of Stewardship Financial Corporation (NASDAQ: SSFN), parent company of Atlantic Stewardship Bank, has declared a $0.095 per share cash dividend to shareholders of record date July 15, 2008, payable August 1, 2008.This represents a 10.8 percent increase over the third quarter cash dividend paid in 2007, as adjusted for a 5 percent stock dividend paid November 15, 2007. In announcing the dividend, Chairman William C. Hanse and President and Chief Executive Officer Paul Van Ostenbridge stated, “We are pleased to recognize shareholders with this increased cash dividend, which represents the forty-third consecutive quarterly dividend paid by the Stewardship Financial Corporation.We understand the challenges in the current banking environment, however remain optimistic about the Corporation’s future performance.” Stewardship Financial Corporation’s subsidiary, Atlantic Stewardship Bank, has banking offices in Midland Park, Hawthorne (2 offices), Ridgewood, Montville, Pequannock, Waldwick, Wayne (3 offices), Westwood, Wyckoff and North Haledon, New Jersey.Atlantic Stewardship Bank opened in 1985, is a community bank serving individuals and businesses, and is well known for tithing 10 percent of its pre-tax profits to Christian and local charitable organizations.
